J   .,
          I




.
·'            •



                                                     ...~··"   '   '"0"" -·   ··~-.-




                  This document contains some
                  pages that are of poor quality
                  at the time of imaging.        .


                                                                               ·.,.,...
                                                                                 !
          1H IS   IS   Youa.s .--
WAS SE:IVT TO US 1tJ £.e.eoR... ...
    GLAD 1D 1-lE:L.P •..
                  :0
                   0
                  .p